Nationwide Life Insurance Company ·Nationwide VLI Separate Account - 2 ·Nationwide Provident VLI Separate Account 1 Nationwide Life and Annuity Insurance Company ·Nationwide Provident VLI Separate Account A Prospectus supplement dated September 20, 2012 to the NLIC Survivor Options Plus, NLIC Special Product, and NLAIC Survivor Options VL prospectus dated May 1, 2000; BOA Last Survivor FPVUL prospectus dated May 1, 2002; and NLAIC Survivor Options Premier prospectus dated May 1, 2008. This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective October 26, 2012, the following underlying mutual fund will be liquidated and will be merged into the new underlying mutual fund as indicated below: Liquidated Underlying Mutual Fund Merged Underlying Mutual Fund Oppenheimer Variable Account Funds: Oppenheimer High Income Fund/VA – Non-Service Shares Oppenheimer Variable Account Funds: Oppenheimer Global Strategic Income Fund/VA – Non-Service Shares
